UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6209


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIBEL CLARK, a/k/a Felix Johnson,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    C. Weston Houck, Senior District
Judge; Henry M. Herlong, Jr. Senior District Judge.    (4:01-cr-
00056-CWH-2; 4:04-cv-00747-HMH)


Submitted:   June 20, 2013                 Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tibel Clark, Appellant Pro Se.    Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tibel Clark seeks to appeal the district court’s order

construing his motion for reconsideration as a motion pursuant

to    28    U.S.C.A.    § 2255       (West      Supp.      2012),    and   denying     it   as

successive.           The    order    is     not     appealable       unless    a     circuit

justice      or   judge     issues    a    certificate        of     appealability.         28

U.S.C. § 2253(c)(1)(B) (2006).                      A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating          that    reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see       Miller-El      v.   Cockrell,      537     U.S.    322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Clark has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense       with     oral    argument         because       the    facts     and    legal



                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3